DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to gunshot sensors with tap units, classified in H04W 12/037.
II. Claim 21, drawn to hybrid detecting systems, classified in G08B 19/00.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because there is no mention of tap units anywhere in claim 21.  The subcombination has separate utility such as power conservation.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for tap units as a specific method of communication and connectivity would entail a further search burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jason DiMedio on September 10, 2021 a provisional election was made without traverse to prosecute the invention of subcombination I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because Figure 6 contains an incorrect reference number “111” for the communication network.  The Figure is part of the hybrid system, therefore the network should be labeled –111h--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 17, Line 1:  An article –a—is needed before “gunshot detection system”.
Paragraph 24, Line 1:  The verb “have” should be replaced with –has—because of the singular subject “system”.
Paragraph 25, Line 6:  There appears to be an extra word “power” at the beginning of this line.
Paragraph 26, Line 10:  The word “nits” should be replaced with –units--.
Paragraph 61, Line 4:  Should the phrase “see reference 204” be enclosed in parentheses?  The sentence does not make grammatical sense.
Paragraph 74, Line 3:  The power supply of the gunshot sensor unit No. 130 is labeled –256—in Figure 2, not “340”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al [U.S. 9,830,932] (supplied by applicant).
For claim 1, the system for detecting gunshots (Col. 1, Ln. 24: detect a gunshot) within a premises (Col. 9, Ln. 62: in any building) taught by Gunderson includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the plurality of audio wave detectors (Fig. 4, No. 104) of the gunshot detection system (No. 100) for detecting gunshots and receiving power from a fire alarm communication network of a fire alarm system for the premises (Col. 9, Lns. 46-47: the gunshot detection system 100 may be powered by the FACP power wiring), and 2) the claimed tap units are read on the specification (Col. 9, Lns. 47-49) that states that the detection system may communicate through FACP signal line wires, as well as elsewhere (Col. 9, Lns. 6-8) that states the audio wave detector (No. 104) may have a hard wire port (No. 320), such as a signal line circuit or standard loop circuit that may be National Fire Protection Association (NFPA) compliant.
The Examiner understands and acknowledges that the Gunderson reference does not use the words “tap unit” to describe its electrical connectivity.  However, the references to the specification above point to the gunshot sensor units using existing fire alarm control panel wiring as well as hard wire ports used in fire prevention systems.  Also, the Applicants define the tap units (Paragraph 23) as providing electrical connectivity between the fire alarm communication network and the devices of the gunshot detection system such as gunshot sensor units.
As seen in the passages of the Gunderson references referred to above, the fact that the gunshot detection system may use FACP power wiring as well as FACP signal line wires means that the wiring and hard wire ports of Gunderson can perform the same function as the Applicants’ tap units.  If the prior art hardware or apparatus is capable of performing the same function as the claimed invention, then the prior art meets the claimed subject matter.  The use of the words “tap unit” are merely a matter of nomenclature and do not provide any patentable innovation.  Furthermore, the “tap units” of the claimed invention to do produce any new or unexpected result.  Therefore, the Gunderson reference is considered an obvious variation on the tap units claimed by the Applicants and not patentable subject matter.
For claim 2, the claimed gunshot detection control panel is met by the emergency management and response system (No. 144) of Gunderson having a control panel (No. 148) that may communicate wirelessly (Col. 9, Lns. 21-22) with the audio wave detectors.
For claim 4, the gunshot sensor units of Gunderson are microphones (Nos. 108a-108d) and the audio wave (No. 112) is converted into a digital signal (124) to compare the audio wave to stored audio threshold parameters (Col. 10, Lns. 30-37).
For claims 5 and 6, the communication protocols between the detectors (No. 104) and control panel found in Gunderson to the network may use a plurality of different wireless network interfaces, including (Col. 9, Lns. 9-17) Ethernet using an XBEE adapter board and XBEE transmitter.
For claim 7, the gunshot detection system of Gunderson may be powered by the FACP power wiring as well as communicate through the FACP signal line wires (Col. 9, Lns. 46-48).
For claim 9, the Gunderson reference also uses fire detection devices (Col. 9, Lns. 36-37) including heat and smoke detectors to send alarm signals to the same emergency management and response system (No. 144) based on indications of fire.
For claim 10, the Gunderson reference also sends instructions to fire notification devices (Col. 9, Ln. 36) such as a visual and/or auditory alarm (No. 152) based on alarm signals.
For claim 11, the method for detecting gunshots (Col. 1, Ln. 24: detect a gunshot) within a premises (Col. 9, Ln. 62: in any building) taught by Gunderson includes the following claimed steps, as noted, 1) the claimed gunshot sensor units are met by the plurality of audio wave detectors (Fig. 4, No. 104) of the gunshot detection system (No. 100) for detecting gunshots and receiving power from a fire alarm communication network of a fire alarm system for the premises (Col. 9, Lns. 46-47: the gunshot detection system 100 may be powered by the FACP power wiring), and 2) the claimed tap units are read on the specification (Col. 9, Lns. 47-49) that states that the detection system may communicate through FACP signal line wires, as well as elsewhere (Col. 9, Lns. 6-8) that states the audio wave detector (No. 104) may have a hard wire port (No. 320), such as a signal line circuit or standard loop circuit that may be National Fire Protection Association (NFPA) compliant.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 12, the claimed gunshot detection control panel is met by the emergency management and response system (No. 144) of Gunderson having a control panel (No. 148) that may communicate wirelessly (Col. 9, Lns. 21-22) with the audio wave detectors.
For claim 14, the gunshot sensor units of Gunderson are microphones (Nos. 108a-108d) and the audio wave (No. 112) is converted into a digital signal (124) to compare the audio wave to stored audio threshold parameters (Col. 10, Lns. 30-37).
For claims 15 and 16, the communication protocols between the detectors (No. 104) and control panel of Gunderson to the network may use a plurality of different wireless network interfaces, including (Col. 9, Lns. 9-17) Ethernet using an XBEE adapter board and XBEE transmitter.
For claim 17, the gunshot detection system of Gunderson may be powered by the FACP power wiring as well as communicate through the FACP signal line wires (Col. 9, Lns. 46-48).
For claim 19, the Gunderson reference also uses fire detection devices (Col. 9, Lns. 36-37) including heat and smoke detectors to send alarm signals to the same emergency management and response system (No. 144) based on indications of fire.
For claim 20, the Gunderson reference also sends instructions to fire notification devices (Col. 9, Ln. 36) such as a visual and/or auditory alarm (No. 152) based on alarm signals.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al as applied to claims 1 and 11 above, and further in view of Rappaport [U.S. 7,676,194].
For claim 3, the Gunderson reference mentions using a local area network (Col. 9, Ln. 12: Ethernet); however, there is no mention of the data transmission rates being at least 10 megabits per second.
Specific data rates are usually not considered a patentable innovation as communication protocols have been using different data rates for many different reasons.  The technology presented by Rappaport provides a low cost infrastructure solution that merges wireless and wired network devices while providing flexible repeater capabilities, network security, and traffic flow control (Abstract).  The Rappaport reference also states that one use of the invention is part of fire alarms (Col. 22, Ln. 8).  Most importantly, the reference mentions that is will be possible to provide immense data rate, up to 480 Megabits per second (Col. 1, Lns. 30-31).
The Rappaport reference teaches that massive data rates may be possible not only in wireless and wired networks, but in networks that provide flexible capabilities and network security.  The Gunderson reference, with its wired and wireless networks, would benefit greatly from a fast data rate that also provides flexibility.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a transmission rate of at least 10 megabits per second in the Gunderson reference for the purpose of providing a fast data rate with network security and flexibility.
For claim 8, the addressable network is read on the gunshot identification signals in the network of Gunderson (Col. 9, Lns. 9-17).  The transmission rate of 10 megabits per second has been mentioned in the rejection of claim 3 above.
For claim 13, the Gunderson reference mentions using a local area network (Col. 9, Ln. 12: Ethernet); however, there is no mention of the data transmission rates being at least 10 megabits per second.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 3 above.
For claim 18, the addressable network is read on the gunshot identification signals in the network of Gunderson (Col. 9, Lns. 9-17).  The transmission rate of 10 megabits per second has been mentioned in the rejection of claim 3 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
9/21/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687